DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 3, 4, and 7 are presented for examination. Claims 2, 5, 6 are canceled. 

Claim Objections
3.	The objection to claims 1, 3, 4, and 7  are withdrawn in light of amendments/remarks.

Response to Arguments
4.	Applicant’s arguments filed on 11/16/2021 with respect to claims 1, 3, 4, and 7 have been considered. The applicant contends that the reference of Celik et al. (U.S. PN: 2013/0194933) fail to teach or suggest the limitations of "upon expiry of the timer t-PollRetransmit, retransmitting a Radio Link Control Service Data Unit (RLC SDU) with a highest sequence number among RLC SDUs that have been submitted to the lower layer for retransmission; ----the RLC SDU is retransmitted based on a determination that both a transmission buffer and a retransmission buffer are empty excluding a transmitted RLC SDU or RLC SDU segment awaiting acknowledgement."  As recited in claim 1 and similar features in claim 7.
Examiner notes that the applicant’s arguments regarding to the above limitations have been considered but are moot in view of the new ground(s) of rejection. See the 35 USC § 103 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Celik et al. (U.S. PN: 2013/0194933) “hereafter as Celik” in view of NPL of (3GPP TS 38.322 V1.1.O, October, 2017) “herein after 3GPP.”

As per claim 1:
Celik substantially teaches or discloses a method executed by a transmitting side of an Acknowledged Mode Radio Link Control (AM RLC) entity of a user equipment, the method comprising (see abstract, and Fig. 2): submitting, to a lower layer, an Acknowledged Mode Data Protocol Data Unit (AMD PDU) including a poll (see paragraph [0040], herein the predefined conditions (as specified by the 3GPP TS 36.322 standard) that cause the sending of a poll request from the transmitting-side RLC entity include the following. Upon assembly a particular AMD PDU or AMD PDU segment (which is a portion of an AMD PDU that can be transmitted)); upon submitting the AMD PDU to the lower layer, setting a Poll send state variable POLL_ sequence number (SN) to a highest sequence number of the AMD PDU among AMD PDUs that have been submitted to the lower layer (see paragraph [0044], herein when the polling module 218 of the transmitting-side RLC entity 206 sends an RLC PDU including a set poll bit (poll bit set to "1"), the transmitting-side RLC entity increments VT(S), which is a variable that holds the value of the sequence number to be assigned for the next RLC PDU to be created, and paragraph [0098], herein the variable POLL_SN is equal to a largest sequence number from among sequence numbers of data units that have been transmitted by the transmitter); starting a timer t-PollRetransmit, if the timer t-PollRetransmit is not running after the Poll send state variable POLL_SN is set to the highest sequence number (see paragraph [0046], herein Transmission of the RLC PDU with the set poll bit also causes triggering of the poll-retransmit timer 219. If the poll-retransmit timer 219 is not running, then the poll-retransmit timer 219 is started in response to delivering the RLC PDU with the set poll bit to a lower layer); restarting the timer t-PollRetransmit, if the timer t-PollRetransmit is running after the Poll send state variable is set to the highest sequence number (see paragraph [0046], herein if the poll-retransmit timer 219 is already running, then the poll-retransmit timer 219 is restarted, which means that the already running poll-retransmit timer 219 is reset to start counting from its initial value (e.g. zero or any other predefined initial value)), and wherein the Poll send state variable holds the highest sequence number of the AMD PDU among the AMD PDUs that have been submitted to the lower layer (see paragraph [0045], herein the variable POLL_SN holds the sequence number of the most recently transmitted RLC PDU with the poll bit set. Stated differently, VT(S)-1 represents the largest sequence number from among sequence of data units transmitted so far by the transmitting-side RLC entity 206). 
Celik does not explicitly teach upon expiry of the timer t-PollRetransmit, retransmitting a Radio Link Control Service Data Unit (RLC SDU) with a highest sequence number among RLC SDUs that have been submitted to the lower layer for retransmission; the RLC SDU is retransmitted based on a determination that both a transmission buffer and a retransmission buffer are empty excluding a transmitted RLC SDU or RLC SDU segment awaiting acknowledgement.
However, NPL of 3GPP in same field of endeavor teaches upon expiry of the timer t-PollRetransmit, retransmitting a Radio Link Control Service Data Unit (RLC SDU) with a highest sequence number among RLC SDUs that have been submitted to the lower layer for retransmission (see section 5.2.2.3 at page 19, herein upon expiry of t-PollRetransnut, the transmitting side of ai1 AM RLC entity shall: if no new AMD PDU can be transmitted (e.g due to window stalling) consider the RLC SDU with SN " TX_ Next --- 1 for retransmission; or- consider a11y RLC SDU which has not been positively acknowledged for retransmission);the RLC SDU is retransmitted based on a determination that both a transmission buffer and a retransmission buffer are empty excluding a transmitted RLC SDU or RLC SDU segment awaiting acknowledgement (see section 5.2.2.3 at page 19, herein upon expiry of t-PollRetransnut, the transmitting side of ai1 AM RLC entity shall: if both the transmission buffer and the retransmission buffer are empty (excluding transmitted AI\1D PDU awaiting for acknowledgements).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Celik with the 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that upon expiry of the timer t-PollRetransmit, retransmitting a Radio Link Control Service Data Unit (RLC SDU) with a highest sequence number among RLC SDUs that have been submitted to the lower layer for retransmission; the RLC SDU is retransmitted based on a determination that both a transmission buffer and a retransmission buffer are empty excluding a transmitted RLC SDU or RLC SDU segment awaiting acknowledgement would have improved data reliability of the transmission system.

As per claim 3:
Celik teaches that wherein the RLC SDU is retransmitted further based on a determination that no new RLC SDU or RLC SDU segment can be transmitted (see paragraph [0050], herein  or [0050] (b) If no new RLC data PDU can be transmitted (e.g. due to window stalling)). 

As per claim 4:
see paragraphs [0075-0077], herein upon expiration of the poll-retransmit timer 219 (t -PollRetransmit timer): [0076] (a) If both the transmission buffer and the retransmission buffer are empty (excluding transmitted RLC data PDU awaiting for acknowledgements), or [0077] (b) If no new RLC data PDU can be transmitted (e.g. due to window stalling)). 

As per claim 7:
Celik teaches or discloses a user equipment (UE), comprising (see Fig. 2, mobile device  100): a processor (see Fig. 2, processor (or multiple processors) 214); and a memory (see Fig. 2, storage medium (or storage media) 216), the memory having instructions stored thereon (see paragraph [0149], herein Data and instructions are stored in respective storage devices, which are implemented as one or more computer-readable or machine-readable storage media), wherein the instructions, when run by the processor (see paragraph [0033], herein the mobile device 100 also includes a processor (or multiple processors) 214. The processor(s) 214 can be coupled to a storage medium (or storage media) 216. One or more of the layers 204, 206 and 208 can be implemented as machine-readable instructions executable on the processer(s) 214. In other examples, one or more of the layers 204, 206, and 208 can be implemented in hardware , and paragraphs [0148-0149]), cause a transmitting side of an Acknowledged Mode Radio Link Control (AM RLC) entity of the UE to (see abstract, and Fig. 2): submit, to a lower layer, an Acknowledged Mode Data Protocol Data Unit (AMD PDU) including a poll (see paragraph [0040], herein the predefined conditions (as specified by the 3GPP TS 36.322 standard) that cause the sending of a poll request from the transmitting-side RLC entity include the following. Upon assembly a particular AMD PDU or AMD PDU segment (which is a portion of an AMD PDU that can be transmitted)); upon submitting the AMD PDU to the lower layer, set a Poll send state variable POLL_ sequence number (SN) to a highest sequence number of the AMD PDU among AMD PDUs that have been submitted to the lower layer (see paragraph [0044], herein When the polling module 218 of the transmitting-side RLC entity 206 sends an RLC PDU including a set poll bit (poll bit set to "1"), the transmitting-side RLC entity increments VT(S), which is a variable that holds the value of the sequence number to be assigned for the next RLC PDU to be created, and paragraph [0098], herein the variable POLL_SN is equal to a largest sequence number from among sequence numbers of data units that have been transmitted by the transmitter); start a timer t-PollRetransmit, if the timer t-PollRetransmit is not running after the Poll send state variable POLL_SN is set to the highest sequence number (see paragraph [0046], herein Transmission of the RLC PDU with the set poll bit also causes triggering of the poll-retransmit timer 219. If the poll-retransmit timer 219 is not running, then the poll-retransmit timer 219 is started in response to delivering the RLC PDU with the set poll bit to a lower layer, and Fig. 2); restart the timer t-PollRetransmit, if the timer t-PollRetransmit is running after the Poll send state variable POLL_SN is set to the highest sequence number (see paragraph [0046], herein if the poll-retransmit timer 219 is already running, then the poll-retransmit timer 219 is restarted, which means that the already running poll-retransmit timer 219 is reset to start counting from its initial value (e.g. zero or any other predefined initial value)); and wherein the Poll send state variable POLL_SN holds a highest sequence number of the AMD PDU among the AMD PDUs that have been submitted to the lower layer (see paragraph [0045], herein the variable POLL_SN holds the sequence number of the most recently transmitted RLC PDU with the poll bit set. Stated differently, VT(S)-1 represents the largest sequence number from among sequence of data units transmitted so far by the transmitting-side RLC entity 206).
Celik does not explicitly teach upon expiry of the timer t-PollRetransmit, retransmit a Radio Link Control Service Data Unit (RLC SDU) with a highest sequence number among RLC SDUs that have been submitted to the lower layer for retransmission; the RLC SDU is retransmitted based on a determination that both a transmission buffer and a retransmission buffer are empty excluding a transmitted RLC SDU or RLC SDU segment awaiting acknowledgement.
However, NPL of 3GPP in same field of endeavor teaches upon expiry of the timer t-PollRetransmit, retransmit a Radio Link Control Service Data Unit (RLC SDU) with a highest sequence number among RLC SDUs that have been submitted to the lower layer for retransmission (see section 5.2.2.3 at page 19, herein upon expiry of t-PollRetransnut, the transmitting side of ai1 AM RLC entity shall: if no new AMD PDU can be transmitted (e.g due to window stalling) consider the RLC SDU with SN " TX_ Next --- 1 for retransmission; or- consider a11y RLC SDU which has not been positively acknowledged for retransmission);the RLC SDU is retransmitted based on a determination that both a transmission buffer and a retransmission buffer are empty excluding a transmitted RLC SDU or RLC SDU segment awaiting acknowledgement (see section 5.2.2.3 at page 19, herein upon expiry of t-PollRetransnut, the transmitting side of ai1 AM RLC entity shall: if both the transmission buffer and the retransmission buffer are empty (excluding transmitted AI\1D PDU awaiting for acknowledgements).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Celik with the 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that upon expiry of the timer t-PollRetransmit, retransmitting a Radio Link Control Service Data Unit (RLC SDU) with a highest sequence number among RLC SDUs that have been submitted to the lower layer for retransmission; the RLC SDU is retransmitted based on a determination that both a transmission buffer and a retransmission buffer are empty excluding a transmitted RLC SDU or RLC SDU segment awaiting acknowledgement would have improved data reliability of the transmission system.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/            Supervisory Patent Examiner, Art Unit 2112